                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                         ANDREAU GERALD WILSON,
                                   4                                                     Case No. 19-cv-00919-RS (PR)
                                                       Plaintiff,
                                   5
                                                 v.                                      ORDER OF DISMISSAL
                                   6
                                         MEMBERS OF SAN QUENTIN
                                   7     STATE PRISON EAST BLOCK
                                         CONDEMNED ROW 2 BUILDING &
                                   8     MAIL ROOM MEMBERS,
                                   9                   Defendants.
                                  10

                                  11                                        INTRODUCTION
                                  12          Plaintiff fails to state any claim for relief in either of his 42 U.S.C. § 1983
Northern District of California
 United States District Court




                                  13   complaints. Accordingly, this federal civil rights suit is DISMISSED.
                                  14                                           DISCUSSION
                                  15   A.     Standard of Review
                                  16          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  17   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                  18   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                  19   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                  20   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                  21   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                  22   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  23   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  24   (9th Cir. 1994). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two
                                  25   essential elements: (1) that a right secured by the Constitution or laws of the United States
                                  26   was violated, and (2) that the alleged violation was committed by a person acting under the
                                  27   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  28
                                   1   B.     Legal Claims
                                   2          1.     Original Complaint
                                   3          In the original complaint plaintiff alleged that “[t]he members of San Quentin State
                                   4   Prison are obstructing communication between family, friends, pen-pals, associates and
                                   5   legal representatives.” (Compl., Dkt. No. 14 at 4.) The complaint was dismissed (with
                                   6   leave to amend) because these allegations failed to state a claim for relief. Plaintiff failed
                                   7   to allege specific incidents of mail interference and the specific persons responsible.
                                   8          2.     First Amended Complaint
                                   9          The first amended complaint is not an improvement. Again, plaintiff fails to
                                  10   provide any facts that would state a claim for relief. His statements are conclusory and he
                                  11   fails to link any specific defendant with any wrongful act.
                                  12          The complaint also goes on at length about many irrelevant matters, e.g., judicial
Northern District of California
 United States District Court




                                  13   proceedings in Long Beach, California; a request for help in contacting his children and
                                  14   their mothers; a request that defendants “make a plea in open court”; a request for the
                                  15   arrest of “all members of San Quentin State Prison”; and a declaration that he is now the
                                  16   owner of San Quentin State Prison and asks that “these people be removed from my land
                                  17   immediately.” (First Am. Compl., Dkt. No. 18 at 3, 4, and 5.) Because plaintiff fails to
                                  18   state any claim for relief, this action will be dismissed.
                                  19                                          CONCLUSION
                                  20          This federal civil rights suit is DISMISSED without prejudice. If plaintiff believes
                                  21   he can state a claim for relief, he may file an amended complaint. So far he has not been
                                  22   able to do so, even after filing two complaints. The Clerk shall enter judgment in favor of
                                  23   defendants, and close the file.
                                  24          IT IS SO ORDERED.
                                  25   Dated: October ___,
                                                      7 2019
                                                                                          _________________________
                                  26
                                                                                             RICHARD SEEBORG
                                  27                                                       United States District Judge
                                  28                                                                             ORDER OF DISMISSAL
                                                                                                              CASE NO. 19-cv-00919-RS
                                                                                      2
